Citation Nr: 1046594	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-25 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1958 to January 
1962.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Pittsburgh, Pennsylvania, which granted service 
connection for a seizure disorder, with an initial rating of 10 
percent, effective September 17, 2002.  In a subsequent rating 
decision, dated June 2007, the Pittsburgh RO established an 
earlier effective date of August 5, 1997 for the Veteran's 
seizure disorder.  

In August 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the Pittsburgh RO.  
A transcript of the hearing has been associated with the 
Veteran's claims folder. 

In July 2009, the Board remanded the Veteran's claim for further 
development, specifically to afford him a VA examination to 
determine the severity of his seizure disorder.  Although an 
examination was performed, because the Board's remand 
instructions were not fully complied with, the RO scheduled the 
Veteran for another VA examination.  In September 2010, the VA 
Appeals Management Center ("AMC") issued a Supplemental 
Statement of the Case ("SSOC"), which continued to deny the 
Veteran's claim.  The claims folder was then returned to the 
Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  
VA will notify the appellant if further action is required on his 
part.


REMAND

The Veteran contends that his service-connected seizure disorder 
is of greater severity than the current 10 percent disability 
rating contemplates.  After a thorough review of the claims 
folder, the Board has determined that additional development is 
necessary prior to adjudication of this claim.

The United States Court of Appeals for Veterans Claims has held 
that, once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As discussed above, in April 2010, the 
Veteran was afforded a VA examination pursuant to his claim of 
entitlement to an initial disability evaluation in excess of 10 
percent for his seizure disorder.  In its July 2009 remand, the 
Board specifically requested that the RO first obtain the 
Veteran's updated private treatment records for his disorder.  
However, because such records were not obtained prior to the 
April 2010 examination, and were thus not available for review by 
the VA examiner, the RO undertook to schedule the Veteran for a 
second examination.  A review of the June 2010 examination 
report, however, reveals that, although the examiner reviewed the 
complete claims folder, including the updated private treatment 
records, she apparently did not perform a physical examination 
and, thus, did not record the manifestations of the Veteran's 
seizure disorder.  Rather, she opined that the Veteran's current 
seizure disorder was not related to military service, even though 
the Board had previously granted service connection for the 
condition in an earlier decision.  As such, because the examiner 
did not follow the Board's remand instructions, the Board finds 
that the June 2010 examination was not adequate, and that another 
examination is necessary in order for the Board to decide the 
Veteran's claim on the merits.  Accordingly, the Board concludes 
that it must once again remand the Veteran's claim, although such 
action will regrettably further delay an appellate decision on 
the claim.  

Additionally, because the Veteran has submitted a letter from a 
new private physician, but the claims folder contains no 
treatment records from this provider, an attempt should be made 
to obtain such reports, as well as any additional updated records 
not currently in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify all providers that have treated him 
for his seizure disorder since April 2008.  
After obtaining the appropriate release(s), 
an attempt should be made to obtain such 
records and associate them with the claims 
folder.  Any negative reply should be 
included in the claims folder.

2.  The claims folder should then be returned 
to the examiner who prepared the June 2010 VA 
examination report in order to afford the 
Veteran a thorough evaluation of his service-
connected seizure disorder.  The examiner 
should be careful to note that, because the 
Board has already established that the 
Veteran's seizure disorder is the result of 
active duty service, an opinion concerning 
the etiology of the disability is not needed.  
The complete claims folder must be 
provided to the examiner for review of 
pertinent documents therein in 
conjunction with the examination.  The 
examination report should indicate that the 
claims folder was reviewed.  The evaluation 
should include a complete physical 
examination with diagnostic tests, to include 
a complete systemic survey of neurologic 
functions, including a general inspection, 
testing of the cranial nerves and special 
senses, general sensory and motor testing, a 
survey of the "higher brain functions," and 
an estimation of the mental status.  Any 
further tests deemed necessary should be 
conducted, and all clinical findings must 
be reported in detail.  The examination 
report should summarize all significant 
positive findings, particularly those 
relating to limitation of function.  The 
examiner should also elicit from the Veteran 
a complete and detailed history of his 
seizure disorder symptomatology and frequency 
of seizures and note that, in addition to the 
examination findings, the Veteran's history 
has been taken into consideration.  The date 
(month and year) of seizures should be 
recorded.

3.  If the examiner who performed the June 
2010 VA examination is not available, the 
RO/AMC should schedule the Veteran for an 
examination with another individual with the 
proper expertise to determine the current 
severity of the Veteran's seizure disorder.  
In such case, the instructions in paragraph 
2. above should be followed.

4.  Thereafter, the RO/AMC should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  In 
particular, review the examination report to 
ensure that it is responsive to, and in 
compliance with, the directives of this 
remand.  If it is not, corrective procedures 
should be implemented.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any additional 
development deemed necessary, the issue on 
appeal should be readjudicated.  If the 
benefit sought is denied, the Veteran and his 
attorney should be provided with an SSOC and 
afforded the opportunity to respond thereto. 
The matter should then be returned to the 
Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

